TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00682-CV



                           Gerald Willis and Kimly West, Appellants

                                                 v.

               Gary Huebner; Carolyn Huebner; Ron Collier; Sharon Collier;
                   Memory Lane Event Center, LLC; Thalia R. Morgan;
                     John M. Morgan and Janet S. Morgan, Appellees


      FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
         NO. 10-2037, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On December 5, 2013, we abated the appeal so that the parties could negotiate

settling their dispute. The parties have now filed an agreed motion to dismiss the appeal, explaining

that they have signed a settlement agreement. We therefore grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Agreed Motion

Filed: February 7, 2014